FILED
                           NOT FOR PUBLICATION                                 DEC 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-10057

              Plaintiff-Appellee,                D.C. No. 1:15-cr-00225-SOM

 v.
                                                 MEMORANDUM*
JOHN FLEISCHAUER,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan Oki Mollway, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      John Fleischauer appeals from the district court's judgment and challenges

the 120-month mandatory minimum sentence imposed following his guilty-plea

conviction for one count of conspiracy to distribute and possess with intent to

distribute one kilogram of heroin, in violation of 21 U.S.C. §§ 841(a)(1),

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(b)(1)(A)(i), and 846; and one count of conspiracy to conduct money laundering in

violation of 18 U.S.C. §§ 1956(a)(1)(A)(i), (h). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Fleischauer contends that the district court erred in determining that he was

subject to a 120-month mandatory minimum sentence. We disagree. The record

shows that Fleischauer admitted responsibility for “at least one kilogram” of heroin

during his change of plea hearing, which triggered the 120-month mandatory

minimum contained in section 841(b)(1)(A)(i). See 21 U.S.C. § 841(b)(1)(A)(i);

United States v. Jefferson, 791 F.3d 1013, 1016 (9th Cir. 2015).

      AFFIRMED.




                                         2                                    16-10057